Specification
The disclosure is objected to because of the following informalities: 
The applicant make reference to a U.S. Application that appears to have matured into a U.S Patent.  Applicants should amend the specification to include the U.S Patent Number.  
Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 39-40 are drawn to a “computer- readable data storage device” and a review of the applicant’s originally filed specification1 reveals that the applicants provided antecedent basis for “computer readable medium” or “computer readable media”, not “computer- readable data storage device”.  Since there is no explicit and deliberate definition in the claim or the specification, the examiner is required to interpret “computer- readable data storage device” consistent with the plain meaning of the term.  Since the “computer- readable data storage device” is broad enough to encompass both statutory and non-statutory types of mediums (i.e. signals, carrier waves and other types of transmission mediums), claim 39-40 are considered nonstatutory since these claims could represent a carrier wave with a set of instructions embodied thereon.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naaman et al (“Leveraging Context to Resolve Identity in Photo Albums” 2005) disclose receiving and assigning/computing event (See e.g. introduction), assigning second label (See e.g. section 4.2 on PeopleRankevent. See also e.g. section 1 on event and people Co-occurrence).
Suh et al (Semi-automatic photo annotation strategies using event based clustering and clothing based person recognition” 2007) disclose assigning, a second label to a second image (See e.g. abstract).
Li et al (“What, where and who? Classifying events by scene and object recognition” 2007) disclose providing the first label to a relational model that models learned relationships between people in images of the image collection and events represented in the images of the image collection, wherein the people and the events are modeled as random variables.

Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 recite essentially the same limitations as the parent application 14151773, with additional narrow limitation.  As such, it is allowable for the same reason as the parent application 14151773.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
    

    
        1 [0062]…computer readable medium or media such as a CD, DVD, hard drive, memory of a computing device, flash drive, or the like.